WILLIAMS, J.
1. Order by court of Common Pleas, referring contest over guaranty with consent of parties, and ordering written report from referee of testimony with findings and conclusions, held to make him “statutory, referee” under Sect. 11475 et seq., GC.
2. It is not necessary to sign and file a bill of exceptions to a referee’s findings and report, in order to present alleged errors in the Court of Appeals, where the referee has been appointed to determine the issues and report to the Common Pleas Court the testimony with his findings of fact and conclusions of law and his report and the final judgment thereon in the Court of'Common Pleas show he has complied with the order appointing him.
3. New company, incorporated to take over assets of old company and, as consideration, to assume the debts of the old company, held its “succesesor,” within meaning of sales contract with the old company, *‘its successors and assigns,” and liable to pay for cans delivered, received, and retained'by it.
4. New company, incorporated to take oyer all the assets of old company in consideration of payment of the old company’s indebtedness, held the old company’s successor” within the meaning of a g-uaranty contract, guaranteeing payment for cans sold to the old company, “its successors and'assigns.” _ ’
_ 5. Guarantors held liable ’ under contract guaranteeing payment for the sale of cans, notwithstanding that the sales contract was for a three year term which was a longer time than the term of office of the buying company’s manager, who entered into the contract without the approval of the board of directors.
8. Company receiving cans delivered and retaining them under such circumstances as would amount to an acceptance held liable for their price, whether or not they were size ordered.
7.Under Section 11478 GC., providing trial before referee is to be conducted as if by the court, and Section 11479, providing for review of ¡ eferee’s decision and ’ 'that their report sRall stand as the decision of the court, where the recor'd of proceedings before the referee was free from prejudicial erroi, it was error to set aside the referee’s findings and enter a contrary judgment.
(Richards and Lloyd. JJ., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.